Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered September 14, 1994, convicting defendant, after a jury trial, of robbery in the second degree and resisting arrest, and sentencing him, as a persistent violent felony offender, to concurrent prison terms of 8 years to life and 1 year, respectively, unanimously affirmed.
The evidence was legally sufficient to establish that defendant took the complainant’s money with the aid of accomplices. Upon an independent review of the facts, we find the verdict was not against the weight of the evidence. The issues raised by defendant regarding inconsistencies in testimony were properly placed before the jury, and we find no reason to disturb its determination.
Contrary to defendant’s contention, the jury selection process did not violate CPL 270.15 (People v Alston, 88 NY2d 519). The challenged portions of the People’s summation were fair responses to the arguments made by defense counsel, and did not exceed the broad bounds of rhetorical comment permissible in closing argument (People v Galloway, 54 NY2d 396, 399). Concur—Milonas, J. P., Rosenberger, Rubin, Williams and Andrias, JJ.